OPINION OF THE COURT
Memorandum.
The order of the Appellate Division should be affirmed, with costs.
The expert affidavit submitted by plaintiff is conclusory and insufficient to raise an issue of fact as to whether defendant’s failure to see plaintiff personally on July 11 was a departure from the requisite standard of care. There is conflicting evidence as to whether defendant departed from the requisite standard of care by failing to arrange coverage for plaintiff during his absence on July 13, but this failure, if it occurred, was not a substantial factor in causing plaintiffs injuries.
*904Chief Judge Kaye and Judges Ciparick, Graffeo, Read, Smith, Pigott and Jones concur.
On review of submissions pursuant to section 500.11 of the Rules of the Court of Appeals (22 NYCRR 500.11), order affirmed, with costs, in a memorandum.